            Case 1:19-cv-00588-AWI-SAB Document 67 Filed 05/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOSEPHINE NIETO,                                    Case No. 1:19-cv-00588-AWI-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
11           v.                                          TO REFLECT VOLUNTARY DISMISSAL
                                                         PURSUANT TO RULE 41(a) OF THE
12   BOSTON SCIENTIFIC CORPORATION,                      FEDERAL RULES OF CIVIL PROCEDURE

13                  Defendant.                           (ECF No. 66)

14

15          On May 8, 2020, a stipulation was filed dismissing this action with prejudice with each

16 party to bear its own costs. In light of the stipulation of the parties, this action has been

17 terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

18 Cir. 1997), and has been dismissed with prejudice and without an award of costs.

19          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

20 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

21
     IT IS SO ORDERED.
22

23 Dated:      May 8, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                     1
